Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 08/26/2022:
Claims 1-7, 14-26 and 28 (for a total of 21) have been examined.
Claims 8-13, 27 and 29 have been canceled by Applicant.
Claim 28 has been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 08/26/2022, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1, 14-26 and 28) from the previous office action.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.1	Claim 28 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
1.1.1	Claim 28 recites in the preamble “computer program for determining an undesired action of a first vehicle and a resulting action, the computer program comprising computer program code...”  Therefore claim 28 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur. It is not clear whether instructions are in executable form and therefore there is no practical application.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3-7, 14, 16-20, 22-26 and 28 rejected under 35 U.S.C. 103 as being unpatentable over KEIGO (JP 2017204015A).
As per claims 1, 14 and 28, KEIGO discloses through the invention (see entire document) a method/vehicle action determiner/computer program comprising computer program code, executed by a processor of a vehicle action determiner, for determining an undesired action of a first vehicle (see entire document, particularly fig. 1-8, numerous paragraphs, Para [0003, 0005-0006, 0012, 0047, 0056] – teaching preceding vehicle 100 traveling in front of the own vehicle 8; possibility that you may feel the danger of a collision with the preceding vehicle and desiring stronger deceleration control) and a resulting action (see entire document, particularly numerous paragraphs, Para [0005-0008, 0012, 0015, 0040, 0046-0047, 0056] – teaching driving support device capable of safe deceleration control and control of inter-vehicle distance without the driver feeling the danger of collision with the preceding vehicle), the method being performed in a vehicle action determiner and comprising the steps of: 
detecting user focus, by detecting that a first user is focusing on the first vehicle (see entire document, particularly Para [0007, 0010, 0015, 0042-0044, 0049-0050, 0053, 0056] – teaching determine whether or not the driver is gazing at the preceding vehicle, and the biometric information acquisition means is used to determine whether or not the driver is gazing at the preceding vehicle); 
acquiring brain activity data of the first user (see entire document, particularly Para [0007, 0015, 0019, 0033, 0056] – teaching a biometric information acquisition unit 46 that acquires biometric information related to the tension of the driver 90 while driving the vehicle; control unit that determines the state of the driver by the biometric information acquisition means; determination of whether the driver ls gazing at the preceding vehicle and the biological information related to the driver's feeling of tension while driving the vehicle, wherein the Examiner finds that the “tension of the driver while driving the vehicle;” “driver's feeling of tension while driving the vehicle,” in the KEIGO reference, teach on “brain activity data” in the instant application); 
determining a negative reaction of the first user based on the brain activity data (see entire document, particularly Para [0007, 0015, 0019, 0033, 0056] – teaching a biometric information acquisition unit 46 that acquires biometric information related to the tension of the driver 90 while driving the vehicle; control unit that determines the state of the driver by the biometric information acquisition means; determination of whether the driver is gazing at the preceding vehicle and the biological information related to the driver's feeling of tension while driving the vehicle); 
determining when the first vehicle is performing an undesired action based on the first user focusing on the first vehicle and the negative reaction of the first user (see entire document, particularly Para [0007, 0015, 0019, 0033, 0056] – teaching determination of whether the driver is gazing at the preceding vehicle and the biological information related to the driver's feeling of tension while driving the vehicle. In other words the Examiner finds that this is a situation when it is determined whether there is a preceding vehicle that is observed by a driver after which the driver may feel a danger of a collision with the preceding vehicle); 
determining the resulting action to be taken by an autonomous vehicle, based on the first vehicle performing the undesired action (see entire document, particularly Para [0020, 0046-0047, 0052, 0056] – teaching automatic driving; adaptive cruise control; performing stronger deceleration control than the normal deceleration control in the adaptive cruise control, wherein the Examiner finds that the “automatic driving;” “adaptive cruise control,” in the KEIGO reference, teach on “autonomous vehicle,” similar to how autonomous vehicle is explained in Para [0045] of the instant application, as published, wherein it states that “… autonomous vehicles are being capable of autonomous propulsion for at least part of the time; … the autonomous vehicles can be a car with autonomous driving capability or an aerial vehicle (e.g. a drone) with autonomous flight capability,” which is similar to a well-known in the art “adaptive cruise control” that is also an autonomously driving capability of a vehicle); and 
triggering the autonomous vehicle to perform the resulting action (see entire document, particularly Para [0020, 0046, 0052] – teaching adaptive cruise control 50 that receives a control signal SA from the control unit 40 via an in-vehicle LAN such as UN or CAN, and that performs follow-up control to the preceding vehicle100); 
a processor (see entire document, particularly Para [0037]); and 
a memory storing instructions executed by the processor (see entire document, particularly Para [0037]).

As per claims 3 and 16, KEIGO further discloses through the invention (see entire document)  acquiring control parameters of the first vehicle; and wherein the step of determining when the first vehicle is performing an undesired action is further based on the control parameters of the first vehicle (see entire document, particularly Para [0003, 0005, 0015, 0023, 0040] – teaching preceding vehicle traveling at a lower speed than the own vehicle; analyzing the signal from the radar sensor and calculate not only the intervehicle distance from the preceding vehicle 100, but also the relative speed of the two vehicles and the lateral positional relationship in a plurality of lanes). 

As per claims 4 and 17, KEIGO further discloses through the invention (see entire document) control parameters that comprise at least one parameter describing a current motion of the first vehicle (see entire document, particularly Para [0005] – teaching various conditions (road surface condition, road width, unstable driving of the preceding vehicle, etc.).         

As per claims 5 and 18, KEIGO further discloses through the invention (see entire document) control parameters that comprise at least one parameter relating to road characteristics of a road driven by the first vehicle (see entire document, particularly Para [0005] – teaching various conditions (road surface condition, road width, unstable driving of the preceding vehicle, etc.).

As per claims 6 and 19, KEIGO further discloses through the invention (see entire document) determining a resulting action that comprises considering control parameters of the first vehicle (see entire document, particularly Para [0003, 0005, 0015, 0023, 0040] – teaching preceding vehicle traveling at a lower speed than the own vehicle; analyzing the signal from the radar sensor and calculate not only the intervehicle distance from the preceding vehicle 100, but also the relative speed of the two vehicles and the lateral positional relationship in a plurality of lanes; deceleration control performed according to the traveling state (vehicle speed, inter-vehicle distance, etc.)).

As per claims 7 and 20, KEIGO further discloses through the invention (see entire document) detecting user focus based on gaze tracking (see entire document, particularly Para [0007, 0010, 0015, 0042-0044, 0049-0050, 0053, 0056] – teaching determine whether or not the driver is gazing at the preceding vehicle, and the biometric information acquisition means is used to determine whether or not the driver is gazing at the preceding vehicle).

Clams 8-13 (canceled)

As per claim 22, KEIGO further discloses through the invention (see entire document)  instructions to detect user focus that comprise instructions that, when executed by the processor, cause the vehicle action determiner to only consider first vehicles within a specific distance from the first user (see entire document, particularly Para [0005-0007, 0009-0012, 0047, 0052, 0054, 0056]). 

As per claim 23, KEIGO further discloses through the invention (see entire document)  instructions to determine when the first vehicle is performing an undesired action that comprise instructions that, when executed by the processor, cause the vehicle action determiner to determine that the first vehicle is performing an undesired action further based on a current geographic location of the first vehicle (see entire document, particularly Para [0013, 0022-0027, 0031-0032, 0043, 0050]).

As per claim 24, KEIGO further discloses through the invention (see entire document)  instructions to determine when the first vehicle is performing an undesired action that comprise instructions that, when executed by the processor, cause the vehicle action determiner to determine when the first vehicle is performing an undesired action further based on historic driving data of the first vehicle (see entire document, particularly Para [0023, 0037-0038]).

As per claim 25, KEIGO further discloses through the invention (see entire document)  instructions to determine a resulting action, the resulting action as a corrective control action of the autonomous vehicle (see entire document, particularly Para [0020, 0046-0047, 0052, 0056] – teaching automatic driving; adaptive cruise control; performing stronger deceleration control than the normal deceleration control in the adaptive cruise control).

As per claim 26, KEIGO further discloses through the invention (see entire document)  instructions that, when executed by the processor, cause the vehicle action determiner to provide, when the first vehicle is not performing an undesired action, feedback to the first user, indicating that the first vehicle is not performing an undesired action (see entire document, particularly Para [0046, 0052].

Claim 27 (canceled)

Claim 29 (canceled)

2.	Claims 2 and 15 rejected under 35 U.S.C. 103 as being unpatentable over KEIGO in view of YOSHIDA (US 20170225677A1).
As per claims 2 and 15, KEIGO  does not explicitly disclose through the invention, or is missing detecting user focus, acquiring brain activity data repeated for a second user and wherein the determining when the first vehicle is performing an undesired action is further based on the second user focusing on the first vehicle and a negative reaction of the second user.
	However, YOSHIDA teaches through the invention (see entire document), particularly in fig. 15-17, Para [0115-0120, 0133, 0144-0146], in particular in Para [0146], a procedure to eliminate uneasiness concerning an inter-vehicular distance from the driver and two fellow passengers, namely, a total of three passengers; the driver and one of the fellow passengers that do not feel uneasy even though the inter-vehicular distance is short; however, the other fellow passenger that feels uneasy if the inter-vehicular distance is not longer than or equal to an average; when the user setup configured as “highest priority given to safety,” the controller 12 that uses an inter-vehicular distance to prevent the other fellow passenger from feeling uneasy as a setup value for the inter-vehicular distance; when two fellow passengers onboard, the controller 12 that selects an inter-vehicular distance for the fellow passenger who prefers the longest inter-vehicular distance.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KEIGO by incorporating, applying and utilizing the above steps, technique and features as taught by YOSHIDA. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent the other fellow passenger from feeling uneasy as a setup value for the inter-vehicular distance, when the user setup is configured as “highest priority given to safe (see entire YOSHIDA document, particularly Para [0146]).

3.	Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over KEIGO in view of AIMONE (US 20140347265A1).
As per claim 21, KEIGO  does not explicitly disclose through the invention, or is missing instructions to acquire brain activity data the brain activity data based on electroencephalography, EEG.
	However, AIMONE teaches through the invention (see entire document), particularly in Para [0043],  at least one of the bio-signal measuring means that may employ at least one sensor in order to measure brain activity measured through electroencephalography ("EEG") techniques electrically. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KEIGO by incorporating, applying and utilizing the above steps, technique and features as taught by AIMONE. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to measure brain activity through electroencephalography ("EEG") techniques electrically (see entire AIMONE document, particularly Para [0043]).

Response to Arguments
1.	Applicant's arguments, filed on 08/26/2022, have been fully considered but they are not persuasive. 
2.	In response to Applicant's argument, on page 7 of the remarks, filed on 08/26/2022, that “… amendment to claim 28 clarifies that the computer program code which, when executed by a processor of a vehicle action determiner, causes the vehicle action determiner to perform the underlying functionality;” that “[t]he claims has been amended to not just recite the computer program per se, but also the processor that can execute the instructions,” it is respectfully noted that in January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 28, the claims does not satisfy the STEP 1 requirement of the 2019 PEG because the claim is directed toward “computer program code which, when executed by a processor of a vehicle action determiner, causes the vehicle action determiner to perform the underlying functionality,” i.e. “software per se”.  “Software per se”, when claimed as a product without any structure limitations, does not have a physical or tangible form and, therefore, does not fall within one of the four categories of patent eligible subject matter.  While a claim directed to “software per se” does not recite patent eligible subject matter, a claim directed to a non-transitory computer readable medium comprising the software does recite patent eligible subject matter because it is considered an article of manufacture.  If support is found within the specification, Applicant is advised to amend the claim(s) to “A non-transitory computer readable medium comprising computer program code that, when executed by a processor of a vehicle action determiner, performs: the underlying functionality,” or equivalent language.
3.	Applicant argues, on page 8 of the remarks, filed on 08/26/2022, that “… independent claim 1, as amended, recites in part: "determining a negative reaction of the first user based on the brain activity data; determining when the first vehicle is performing an undesired action based on the first user focusing on the first vehicle and the negative reaction of the first user," HOWEVER, in the latest set of amended claims, filed on 08/26/2022, claim 1 does not appear to be amended, and is still being filed under the status of “Previously Presented.” Clarification is required.
4.	Applicant argues, on pages 8-9 of the remarks, filed on 08/26/2022, that “Keigo fails to teach or suggest at least these recited elements of independent claim 1;” that “[w]hile Keigo broadly states that that biological information can be used by the driving assistance device, Keigo gives very specific examples in the discussion of the biological information acquisition means 30 of the type of biological information (blood pressure, heart rate, respiration, skin temperature, and electrodermal reaction), and they are exclusively biophysical feedback information and does not even suggest the use of neurological information such as the brain activity described in the application;” that “… Keigo is not directly measuring tension;” that “[w]hile the biophysical feedback measured by Keigo is relevant to tension, it is not brain activity data as is recited in claim 1;” that “… Keigo does not teach or suggest all the elements of independent claim 1,” BUT, HOWEVER, Applicant DOES NOT provide a solid evidence of or an explanation about WHY Keigo fails to teach or suggest at least these recited elements of independent claim 1; OR WHY biophysical feedback information, in Keigo reference, does not even suggest the use of neurological information such as the brain activity described in the application; OR WHY Keigo is not directly measuring tension; OR WHY while the biophysical feedback measured by Keigo is relevant to tension, it is not brain activity data as is recited in claim 1; OR WHY Keigo does not teach or suggest all the elements of independent claim 1.
Examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 3-5 of the office action above, where it is discussed in details, with indication of numbers of the cited paragraphs of Keigo reference, how the Keigo reference teaches, suggests, and fully meets all the claimed elements, features, and limitations. For the above reason, it is believed that the rejections should be maintained.   
5.	Additionally, in response to applicant's argument, on page 8 of the remarks, filed on 08/26/2022, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” user that has a negative reaction to the undesired action of the vehicle;” “neurological information such as the brain activity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
6.	Regarding the applicant’s arguments on page 9 of the remarks with respect to claims 14 and 28 that “[c]laim 14 and 28 includes features similar to those of claim I and, as such, are allowable for at least the same reasons discussed above with respect to claim 1,” and with respect to dependent claims 3-7, 16-20, and 22-26 that “[c]laim 3-7, 16-20, and 22-26 depend directly or indirectly from claims 1 and 14, respectively;” that “[a]s such, since claims 1 and 14 are allowable, claims 3-7, 16-20, and 22-26 are also 
allowable for at least the same reasons,” the examiner presents the same arguments regarding the rejection as presented for claim 1. For the above reason, it is believed that the rejections should be maintained.
7.	Applicant argues, on page 9 of the remarks, filed on 08/26/2022, that, in regards to claims 2 and 15, “[c]laims 2 and 15 depend directly or indirectly from claims 1 and 14, respectively;” that “[a]s discussed above, Keigo fails to disclose or suggest all of the features of claims 1 and 14;” that “Yoshida fails to correct the deficiencies of Keigo;” that [a]s such, claims 1 and 14 are allowable over the combination of Keigo and Yoshida, and claims 2 and 15 are allowable at least by virtue of their dependency from claims 1 and 14.” 
Examiner respectfully disagrees, and kindly draws Applicant’s attention at page 8 of the office action above, where it is discussed in details, with indication of numbers of the cited paragraphs of Keigo and Yoshida references, how the combination of prior art references (Keigo in view of Yoshida) teaches, suggests, and fully meets all the claimed elements, features, and limitations. 
Additionally, Examiner finds that Applicant in their arguments, on page 9 of the remarks, filed on 08/26/2022, HOWEVER, DOES NOT provide a solid evidence of or an explanation about WHY Keigo fails to disclose or suggest all of the features of claims 1 and 14; OR WHY Yoshida fails to correct the deficiencies of Keigo.
For the above reason, it is believed that the rejections should be maintained. 
8.	Applicant argues, on page 10 of the remarks, filed on 08/26/2022, that, in regards to claim 21, “[c]laim 21 depends directly or indirectly from claim 14;” that “[a]s discussed above, Keigo fails to disclose or suggest all of the features of claim 14;” that “Aimone fails to correct the deficiencies of Keigo;” that [a]s such, claim 14 is allowable over the combination of Keigo and Yoshida, and claim 21 is allowable at least by virtue of their dependency from claim 14.” 
Examiner respectfully disagrees, and kindly draws Applicant’s attention at page 9 of the office action above, where it is discussed in details, with indication of numbers of the cited paragraphs of Keigo and Aimone reference, how the combination of prior art references (Keigo in view of Aimone) teaches, suggests, and fully meets all the claimed elements, features, and limitations. 
Additionally, Examiner finds that Applicant in their arguments, on page 10 of the remarks, filed on 08/26/2022, HOWEVER, DOES NOT provide a solid evidence of or an explanation about WHY Keigo fails to disclose or suggest all of the features of claim 14; OR WHY Aimone fails to correct the deficiencies of Keigo.
Additionally, Examiner kindly notes that claim neither 14 nor claim 21 have ever been rejected under the combination of Keigo and Yoshida.
For the above reason, it is believed that the rejections should be maintained. 


Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662